DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the preliminary amendment filed on 06/11/2021. As directed by the amendment: claims 1, 3, 5, 9, 10, and 12 have been amended, and claim 15 has been added.  Thus, claims 1-15 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 8, filed 06/11/2021, with respect to the claim objections have been fully considered and are persuasive. The applicant’s amendment to claim 1 to change “the tube” to “the flexible tube” overcomes the objection. The claim objection of claim 1 has been withdrawn.
 Applicant’s arguments, see pages 9-10, filed 08/23/2021, with respect to the 112(f) claim interpretations of: driving means, actuator, balloon retracting unit, and the first and second control units have been fully considered and are persuasive. By amending the claim limitations to include further structure, the applicant places those limitations to not invoke 112(f). The limitations earlier recited do not invoke 112(f). 
Applicant’s arguments, see page 11, filed 08/23/2021, with respect to the 112(f) claim interpretations of: the encoder and recording unit and the computer unit have been fully considered and are persuasive. By providing citations in the specification the applicant overcomes 112(b) rejections for both of these limitations. The 112(b) rejections in regards to “the encoder and recording unit” and “the computer unit” have been overcome. 
Applicant’s arguments, see page 11-13, filed 08/23/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. Amending the claims to provide further structure to the 
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive. The applicant’s argument in regards to the 112(b) rejection of claim 7 summarizes as such: that the limitation “computer unit” invokes 35 U.S.C. 112(f) according to the examiner and that the written description fails to disclose the corresponding, structure, material, or acts for preforming the entire claimed function and to clearly link the structure material or acts of the function” and that furthermore that “computer unit” does not invoke 112(f) as there is structure in the disclosure (i.e. storing unit). The office respectfully disagrees as “computer unit adapted for storing the transmitted pressure data and for creating real-time plots of both the transmitted pressure data and step data” does invoke 112(f), see 112(f) interpretation below. Furthermore, this limitation is specifically a computer limitation interpreted under 112(f) and therefore must have the algorithm disclosed in the specification and no algorithm has been disclosed within the specification MPEP 2181 II B. Particularly within this claim, “creating real-time plots of both the transmitted pressure data and step data” is a form of special programming that is functionality that is not coextensive with a microprocessor or general purpose computer without modification with an algorithm. 
Applicant’s arguments, see page 14, filed 08/23/2021, with respect to the USC 101 rejections have been fully considered and are persuasive. By removing the limitation that claims the human organism, the applicant overcomes the rejection.  The 101 rejection of claim 3 has been withdrawn. 
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:
Claim 12, ll 3, “a retracting roll assembly” should be “the retracting roll assembly”
Claim 12, ll 4, “an electric motor” should be “the electric DC gear motor”
Claim 13, ll 13 “higher than the predefined lower limit value…” should be “higher than the predefined upper limit value”; based on the specification (see page 9, ll, 7-13)
Claim 13, ll 18 “lower than the predefined upper limit value…” should be “lower than the predefined lower limit value”; based on the specification (see page 9, ll, 15-21)
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
The encoder and recording unit acts as a generic placeholder as the term, particularly “unit”, does not recite structure and is modified by functional language “adapted for receiving, encoding and storing pressure data”. Furthermore, “encoder and recording” does not provide structural modification to the “unit” nor is any other structural modification found in claim 5. For the purposes of prior art examination the limitation will be interpreted as a “memory unit” (see pg. 19, ll 10-12). 
The computer unit acts as a generic placeholder as the term, particularly “unit”, does not recite structure and is modified by functional language “adapted for storing the transmitted pressure data and for creating real-time plots of both the transmitted pressure data and step data”. Furthermore, “computer” does not provide structural modification to the “unit” nor is any other structural modification found in claim 7. For the purposes of prior art examination the limitation will be interpreted as an “external computer unit on a suitable storing unit” (see pg. 19, ll 10-12).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “computer unit is adapted for storing the transmitted pressure data and step data and for creating real-time plots of both the transmitted pressure data and step data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation is specifically a computer limitation interpreted under 112(f) and therefore must have the algorithm disclosed in the specification and no algorithm has been disclosed within the specification MPEP 2181 II B. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (US 20150073466 A1), herein referenced to as “Fox” in view of Korman (US 20160058987 A1), herein referenced to “Korman”, Kokish et al (US 20150297864 A1), herein referenced to as “Kokish”, and Ferry et al (US 20080045892 A1), herein referenced to as “Ferry”.
In regards to claim 1, Fox discloses: A balloon catheter device (apparatus, see Figs. 1 – 5, [0040]) for use in an aorta of a rabbit or a human being (see [0001]), comprising: a balloon catheter (balloon catheter, see Figs. 1-6, and annotated Fig. 4, [0041]), wherein the balloon catheter (see annotated Fig. 4 below) comprises a flexible tube (see annotated Fig. 6 below, the catheter is flexible as it bends to enter the body) and a balloon 122 (see Figs. 1-5, [0041]) at a distal end (see annotated Fig. 6 below) of the flexible tube (see annotated Fig. 6 below), a syringe 106 (see Figs. 1 – 5, [0041]), wherein the syringe 106 comprises a chamber the cylindrical portion of 106 (see Figs. 1-5, [0041], the syringe contains an inflating fluid) containing a fluid (see [0041], the syringe contains an inflating fluid), wherein the chamber the cylindrical portion of 106 is connected to a proximal end (see annotated Fig. 4 below) of the flexible tube (see annotated Fig. 6 below), a liner actuator 114 and 120 (see Figs. 1-6, [0040]-[0041]), comprising, a stamp 120 (see Figs. 1-6, [0040]), a driving unit 114 (see Figs. 1-6, [0040]), wherein the linear actuator 114 and 120 is adapted for: injecting, by the stamp 120, the fluid contained within cylindrical portion of 106 contained in the chamber cylindrical portion of 106 of the syringe 106 into the flexible tube (see annotated Fig. 6 below), thereby increasing a volume of the fluid contained within the balloon (see [0041], by forcing inflation fluid into a balloon using the syringe, the volume of the fluid contained in the balloon increases), and sucking in (see [0040], by retracting the syringe the fluid in the flexible tube is sucked in), by the stamp 120, fluid contained within cylindrical portion of 106 contained in the flexible tube (see annotated Fig. 6 below) into the chamber cylindrical portion of 106 of the syringe 106, thereby decreasing the volume of the fluid contained within the balloon (see [0018], by sucking in the fluid, the volume of the inflation fluid contained within the balloon decreases), a pressure sensor 204 (see Figs. 12-17, [0044]), adapted for sensing an inflation pressure of the balloon 122 ([0044], as the balloon, flexible tube and the balloon is within a closed system the pressure exerted on the sensor by the plunger of the syringe is equivalent to the pressure within the balloon), a first control unit 200 (see Figs. 12-17, [0044]) comprising a stepper driver 216 (see Figs. 12-17, [0046]) to operate the linear actuator 114 and 120 (see Fig. 15, [0046]), wherein the first control unit 200 is communicatively connected to the pressure sensor 204 (see Figs. 12-17, [0044]) and the linear actuator 114 and 120 (200 is connected both 204 and 114, see Figs. 13 and 15 respectively), 200 is adapted to receive pressure data (200 is communicatively connected to the pressure sensor 204) representing the inflation pressure of the balloon (as noted above the pressure sensor reads the pressure within the balloon) measured by the pressure sensor 204 and to control the linear actuator depending on the received pressure data (see Fig. 21, the linear actuator is controlled based on the pressure data, [0050]-[0055]), such that the inflation pressure of the balloon is kept stable at a predefined inflation pressure value (a predetermined “force” value is based on the sensed pressure [0008], and the pressure is kept stable as noted in the algorithm diagram in Fig. 21). Fox does not explicitly disclose disclose: a cylindrical housing, a rotary encoder, a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a rotating stepper and spindle drive, or a retracting roll assembly and an electric DC gear motor, a second control unit, communicatively connected to the driving means of the balloon retracting unit, wherein the second control unit is adapted to control the balloon retracting unit, such that the balloon is retracted out of the aorta at a constant speed. 
    PNG
    media_image1.png
    440
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    714
    media_image2.png
    Greyscale

	However, Korman in a similar field of invention teaches a balloon catheter device (see Figs. 1-5), with a flexible catheter 40 (see Figs. 1-5, [0028]), a syringe 16 (see Figs. 1-5, [0027]), a linear actuator 20 and 22 (see Figs. 1-5) a drive unit 20 (see Figs. 1-5, [0027]), and a stamp 22 (see Figs. 1-5, [0027]). Korman further teaches: the linear actuator 20 and 22 comprising a cylindrical housing cylindrical portion of 22 that mates with 20 (see annotated Fig. 2 below). 

    PNG
    media_image3.png
    680
    829
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to incorporate the teachings of Korman and have a linear actuator with a cylindrical housing. Motivation for such can be found in Korman as the cylindrical housing can translate the rotational motion of the drive unit into a linear motion for the stamp to compress the syringe (see Fig. 2, [0027] and [0032]). 
The combination of Fox and Korman does not explicitly teach: a rotary encoder, a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a rotating stepper and spindle drive, or a retracting roll assembly and an electric DC gear motor, a second control unit, communicatively 
However, Kokish in a similar field of invention teaches a control system for drive systems (see Fig. 58), with a linear actuator 1702 and 1714 (see Fig. 58, [0210] and [0216]) a driving unit 1714 (see Fig. 58). Kokish further teaches: the linear actuator 1702 and 1714 includes a rotary encoder (see [0216]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox and Korman to incorporate the teachings of Kokish and have a linear actuator with a rotary encoder. Motivation for such can be found in Korman as the rotary encoder can take position measurements of the motor which would allow flexibility in control of the device’s motion and remove friction (see [0216]).
The combination of Fox, Korman, and Kokish does not explicitly teach: a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a rotating stepper and spindle drive, or a retracting roll assembly and an electric DC gear motor, a second control unit, communicatively connected to the driving means of the balloon retracting unit, wherein the second control unit is adapted to control the balloon retracting unit, such that the balloon is retracted out of the aorta at a constant speed.
However, Ferry in a similar field of invention teaches a catheter advancing system (see Figs. 1-8B) which is capable of retracting and advancing a catheter, further a syringe and linear actuator can be mounted where 60 (see Fig. 2) is. Ferry further teaches: a balloon retracting unit 20 (see Figs. 1-8B, [0042]), comprising a driving means 52 and 48 (see Figs. 1-8B, [0043]), wherein the balloon retracting unit 20 is adapted for retracting the balloon out of the aorta, wherein the driving means 52 and 48 comprise a rotating stepper 52 (see Figs. 1-8B, [0043] and [0062], a stepper motor is equivalent to a rotating stepper as known in the art) and a spindle drive 48 (see Figs. 1-8B, [0043]), or a retracting roll assembly and an electric DC motor (as an or statement, the retracting roll assembly and an electric DC motor are not chosen for examination here); a second control unit 100 (see Figs. 1-8B, [0047]), communicatively connected to the driving means 52 and 48 (100 is connected to the driving means see Fig. 5 wherein 52 and 48 are part of 28) of the balloon retracting unit 20, wherein the second control unit 100 is adapted to control the balloon retracting unit 20 (see [0047], the second control unit controls the device), such that the balloon is retracted out of the aorta at a constant speed (see [0055] when the joystick is held at a constant position the catheter is retracted at a constant speed).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, and Kokish to incorporate the teachings of Ferry and have the balloon catheter device further include a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a rotating stepper and spindle and a second control unit, communicatively connected to the driving means of the balloon retracting unit, wherein the second control unit is adapted to control the balloon retracting unit, such that the balloon is retracted out of the aorta at a constant speed. Motivation for such can be found in Ferry as this system allows an operating physician to control both advancement and retraction of the device while remaining out the x-ray field (see [0006]). 	
The language, "wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Fox, Korman, Kokish, and Ferry meets the structural limitations of the claim, and is capable of retracting a balloon out of an aorta, 
In regards to claim 2, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. Fox further discloses: wherein the balloon catheter (see annotated Fig. 4 above) is a balloon catheter (see annotated Fig. 4 above) for generating reproducible minimal-invasive lesions in the aorta of a the rabbit, and wherein the predefined pressure value (a predetermined “force” value is based on the sensed pressure [0008], and the pressure is kept stable as noted in the algorithm diagram in Fig. 21) is high enough to cause the balloon to generate intended lesions in the aorta of the rabbit, if the balloon 122 has an inflation pressure as high as the predefined inflation pressure value. 
The language, "a balloon catheter for generating reproducible minimal-invasive lesions in the aorta of a the rabbit, and wherein the predefined pressure value is high enough to cause the balloon to generate intended lesions in the aorta of the rabbit, if the balloon has an inflation pressure as high as the predefined inflation pressure value," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fox meets the structural limitations of the claim, and is capable of utilizing a balloon catheter to generate lesions in the aorta of a rabbit based on the predefined pressure value which can be set to cause the lesions when the balloon has an inflation pressure as high as the predefined inflation pressure value. 
In regards to claim 3, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. Fox further discloses: wherein the balloon catheter (see annotated Fig. 4 above) is a balloon catheter (see annotated Fig. 4 above) for use in pressure controlled balloon thrombectomy and wherein the predefined inflation pressure value is not high enough to cause the balloon to generation lesions in the aorta. 

 In regards to claim 4, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. Fox does not explicitly disclose: wherein the pressure sensor is a Luer lock pressure sensor. 
However, Korman further teaches: wherein the pressure sensor 36 (see Figs. 1-5) is a Luer lock pressure sensor 36 (see Fig. 5, [0028], the pressure sensor via a Luer type lock is in fluid communication between the catheter and the syringe). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, Kokish, and Ferry to further incorporate the teachings of Korman and have the pressure sensor be a Luer Lock pressure sensor. Motivation for such can be found in Korman as this pressure sensor is removable and therefore replaceable in the system in case of a damaged sensor or if the sensor needs to be sterilized separately from the rest of the device (see [0028]). 
In regards to claim 5, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. Fox further discloses: an encoder and recording unit 202 (see [0044], see 112(f) interpretation above, this limitation is considered to be a “memory unit” a microcontroller is a programmable device, therefore it has a memory unit), wherein 204 (see Fig. 13, [0045]-[0047] the pressure sensor 204 sends data to 202 which it uses to further actuate the stepper driver 216). Fox does not explicitly disclose: a quadrature encoder, and step data representing a number of steps performed by the linear actuator from the quadrature encoder.
However, Kokish further teaches: a quadrature encoder rotary encoder (see [0216]), and step data (see [0212] and [0216] the encoder measures the position of the linear actuator 1706) representing a number of steps performed by the linear actuator 1702 and 1714 from the quadrature encoder rotary encoder.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, Kokish, and Ferry to further incorporate the teachings of Kokish and have an encoder and recording unit receive, encode, and store step data representing a number of steps performed by the linear actuator from the quadrature encoder. Motivation for such can be found in Kokish as this would allow for further flexible control of the linear actuator (see [0216]).	
In regards to claim 8, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. The combination of Fox and Ferry further teaches: wherein the first control unit 200 (Fox) and the second control unit 100 (Ferry) are integrated into a single control unit 200 (Fox) and 100 (Ferry). 
In regards to claim 9, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 8, see 103 rejection above. Fox further discloses: further comprising an encoder and recording unit 202 (see [0044], see 112(f) interpretation above, this limitation is considered to be a “memory unit” a microcontroller is a programmable device, therefore it has a memory unit). 
202 (Fox) integrated into the single control unit 200 (Fox, 202 as shown in Fig. 13 is part of 200) and 100 (Ferry).
	In regards to claim 10, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. The combination of Fox, Korman, and Kokish does not explicitly teach: wherein the balloon retracting unit comprises a rack and a sled, wherein the sled is slideably mounted on the rack, wherein the syringe and the linear actuator are fixedly mounted on the sled, wherein the driving means, are adapted for driving the sled such that the sled is sliding along the rack at a sliding speed, and wherein the second control unit can control the driving means, such that the sliding speed of the sled is constant. 
	However, Ferry further teaches: wherein the balloon retracting unit 20 comprises a rack 42 and 44 (see Figs. 1-8B, [0043]) and a sled 50 (see Figs. 1-8B, [0043]), wherein the sled 50 is slideably mounted on the rack 42 and 44 (the sled 50 slides as shown by the arrows in Fig. 2), wherein the driving means 52 and 48, are adapted for driving the sled 50 such that the sled 50 is sliding along the rack 42 and 44 at a sliding speed (see [0043], the driving means drives the sled to slide along the rack), and wherein the second control unit 100 can control the driving means 42 and 44, such that the sliding speed of the sled is constant (when the joystick is held at a constant position, the speed of the sled is constant). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, Kokish, and Ferry to further incorporate the teachings of Ferry and have wherein the balloon retracting unit comprises a rack and a sled, wherein the sled is slideably mounted on the rack, wherein the driving means, are adapted for driving the sled such that the sled is sliding along the rack at a sliding speed, and wherein the second control unit can control the driving means, such that the sliding speed of the sled is constant. Motivation (see [0005]). 
Furthermore the combination of Fox, Korman, Kokish, and Ferry further teaches: wherein the syringe 106 (Fox) and the linear actuator 114 and 120 (see Fig. 4, 106, 114, and 120 are on a sled 102) are fixedly mounted on the sled 50 (the combination allows the syringe and linear actuator to be mounted onto the sled of Ferry). 
In regards to claim 11, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 10, see 103 rejection above. The combination of Fox, Korman, Kokish does not explicitly teach: wherein the rack comprises two guiding rods, wherein the driving means comprise a rotating stepper and a spindle drive, wherein the sled is guided in a linear direction by means of the two guiding rods, wherein the spindle drive can drive the sled such that the sled is sliding along the two guiding rods at the sliding speed, and wherein the second control unit can control the spindle drive, such that the sliding speed of the sled is constant. 
Ferry further teaches: wherein the driving means 52 and 48 comprise a rotating stepper 52 and a spindle drive 48 and wherein the second control unit 100 can control the spindle drive 48 (see Fig. 5, wherein 48 is part of 28), wherein the spindle drive 48 can drive the sled 50 such that the sled 50 is sliding at the sliding speed (50 travels at a sliding speed when it moves along the rack), such that the sliding speed of the sled 50 is constant (when the joystick is held at a constant position, the speed of the sled is constant). 
A variant embodiment of Ferry further teaches: a sled 722 (see Fig. 26) and a rack 736 (see Fig. 26). This variant embodiment further teaches: wherein the rack 736 comprises two guiding rods 730 and 732 (see Fig. 26, [0071]), wherein the slide 722 is guided in a linear direction by means of the two guiding rods 730 and 732 (see Fig. 26, 722 travels linearly on the rails). 
(see [0070 and [0071]). 
 In regards to claim 13, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. Fox further discloses: wherein the first control unit 200 comprises a memory unit 202 (see [0044], a microcontroller is a programmable device, therefore it has a memory unit), wherein a predefined upper limit value 322 (see Fig. 21, [0054], there is a “too much force” value which correlates to a predefined upper limit value representing the balloon’s inflation pressure/pressure on the tissue) of the balloon inflation pressure is stored in the memory unit 202, wherein a predefined lower limit 324 (see Fig. 21, [0055], there is a “not enough force” value which correlates to a predefined lower limit value representing the balloon’s inflation pressure/pressure on the tissue) of the balloon inflation pressure is stored in the memory unit 202, wherein a predefined actuating speed 325 and 323 (see Fig. 21, [0054] and [0055]) of the linear actuator 114 and 120 is stored in the memory unit 202, wherein the first control unit 200 is adapted for deflating the balloon 122 by driving the linear actuator 114 and 120 at the predefined actuating speed 325 and 323, such that a rod 108 (see Fig. 1, [0040]) of the syringe 106 is moved in a proximal direction retracted (see [0040], retraction causes the fluid to go back into the syringe to deflate the balloon) of the syringe 106 at a speed proportional (the speed is proportional to the rotation of 114)  to the 325 and 323 and sucks in fluid contained in the flexible tube (see annotated Figs. 4 and 6 above) into the chamber the cylindrical portion of 106 of the syringe 106, thereby decreasing the volume of the fluid contained within the balloon 122 (the fluid in the balloon decreases when the fluid is sucked in), if a value of a measured inflation pressure is higher than the predefined lower limit value of the balloon inflation pressure (see claim objections above “lower limit value” is be interpreted to be “upper limit value” instead, see Fig. 21, when the inflation pressure is higher than an upper limit, the actuator is retracted to lower the pressure in the balloon and therefore lower the force), and for inflating the balloon 122 by driving the linear actuator 114 and 120 at the predefined actuating speed 325 and 323, such that the rod 108 of the syringe 106 is moved in a distal direction advance (see [0040], advancing causes fluid to go from the chamber of the syringe into the flexible tube and then inflate the balloon) of the syringe 106 at a speed proportional (the speed is proportional to the rotation of 114) to the predefined actuating speed 325 and 323 and injects the fluid contained in the chamber the cylindrical portion of 106 of the syringe 106 into the flexible tube (see annotated Figs. 4 and 6 above), thereby increasing a volume of the fluid contained within the balloon 122 (the fluid in the balloon increases when the fluid is pumped into the balloon), if the value of the measured inflation pressure is lower than the predefined upper limit value of the balloon inflation pressure (see claim objections above, “upper limit value” is interpreted as “lower limit value” instead, see Fig. 21, when the inflation pressure is lower than a lower limit, the actuator is advanced to increase the pressure in the balloon and therefore increase the force), wherein the first control unit 200 is adapted for inflating the balloon, if the value of the measured inflation pressure is higher than the predefined lower limit value of the balloon inflation pressure and if the value of the measured inflation pressure is lower than the predefined upper limit value of the balloon inflation pressure 324, 325, and 318 (see Fig. 21, the balloon is inflated while there isn’t enough pressure, and continues until it hits an upper limit of 322). 
204 is adapted to sense the inflation pressure of the balloon in real-time (see Fig. 21, [0044], the pressure is sensed in real-time in order to control the linear slide).
Fox does not explicitly disclose: wherein the balloon catheter device is adapted to transmit the inflation pressure of the balloon wirelessly to an external computer unit. 
However, Kokish further teaches: wirelessly (see [0238], wireless communication) to an external computer unit (see [0214], a computer that communicates with the device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, Kokish, and Ferry to further incorporate the teachings of Kokish and have wireless communication to an external computer unit. Motivation for such can be found in Kokish as this communication allows for the data to be transferred externally to be saved and recorded (see [0258]). 
The language, “wherein the balloon catheter device is adapted to transmit the inflation pressure of the balloon wirelessly to an external computer unit," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Fox, Korman, Kokish, and Ferry meets the structural limitations of the claim, and the device is capable of wirelessly transmitting data, in this case inflation pressure of the balloon to an external computer unit. 
 Claims 1, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Korman, Kokish, and a variant embodiment of Ferry.
In regards to claim 1, Fox discloses: A balloon catheter device (apparatus, see Figs. 1 – 5, [0040]) for use in an aorta of a rabbit or a human being (see [0001]), comprising: a balloon catheter (balloon catheter, see Figs. 1-6, and annotated Fig. 4, [0041]), wherein the balloon catheter (see annotated Fig. 4 above) comprises a flexible tube (see annotated Fig. 6 above, the catheter is flexible as it bends to enter the body) and a balloon 122 (see Figs. 1-5, [0041]) at a distal end (see annotated Fig. 6 above) of the flexible tube (see annotated Fig. 6 above), a syringe 106 (see Figs. 1 – 5, [0041]), wherein the syringe 106 comprises a chamber the cylindrical portion of 106 (see Figs. 1-5, [0041], the syringe contains an inflating fluid) containing a fluid (see [0041], the syringe contains an inflating fluid), wherein the chamber the cylindrical portion of 106 is connected to a proximal end (see annotated Fig. 4 above) of the flexible tube (see annotated Fig. 6 above), a liner actuator 114 and 120 (see Figs. 1-6, [0040]-[0041]), comprising, a stamp 120 (see Figs. 1-6, [0040]), a driving unit 114 (see Figs. 1-6, [0040]), wherein the linear actuator 114 and 120 is adapted for: injecting, by the stamp 120, the fluid contained within cylindrical portion of 106 contained in the chamber cylindrical portion of 106 of the syringe 106 into the flexible tube (see annotated Fig. 6 above), thereby increasing a volume of the fluid contained within the balloon (see [0041], by forcing inflation fluid into a balloon using the syringe, the volume of the fluid contained in the balloon increases), and sucking in (see [0040], by retracting the syringe the fluid in the flexible tube is sucked in), by the stamp 120, fluid contained within cylindrical portion of 106 contained in the flexible tube (see annotated Fig. 6 above) into the chamber cylindrical portion of 106 of the syringe 106, thereby decreasing the volume of the fluid contained within the balloon (see [0018], by sucking in the fluid, the volume of the inflation fluid contained within the balloon decreases), a pressure sensor 204 (see Figs. 12-17, [0044]), adapted for sensing an inflation pressure of the balloon 122 ([0044], as the balloon, flexible tube and the balloon is within a closed system the pressure exerted on the sensor by the plunger of the syringe is equivalent to the pressure within the balloon), a first control unit 200 (see Figs. 12-17, [0044]) comprising a stepper driver 216 (see Figs. 12-17, [0046]) to operate the linear actuator 114 and 120 (see Fig. 15, [0046]), wherein the first control unit 200 is communicatively connected to the pressure sensor 204 (see Figs. 12-17, [0044]) and the 114 and 120 (200 is connected both 204 and 114, see Figs. 13 and 15 respectively), wherein the first control unit 200 is adapted to receive pressure data (200 is communicatively connected to the pressure sensor 204) representing the inflation pressure of the balloon (as noted above the pressure sensor reads the pressure within the balloon) measured by the pressure sensor 204 and to control the linear actuator depending on the received pressure data (see Fig. 21, the linear actuator is controlled based on the pressure data, [0050]-[0055]), such that the inflation pressure of the balloon is kept stable at a predefined inflation pressure value (a predetermined “force” value is based on the sensed pressure [0008], and the pressure is kept stable as noted in the algorithm diagram in Fig. 21). Fox does not explicitly disclose disclose: a cylindrical housing, a rotary encoder, a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a rotating stepper and spindle drive, or a retracting roll assembly and an electric DC gear motor, a second control unit, communicatively connected to the driving means of the balloon retracting unit, wherein the second control unit is adapted to control the balloon retracting unit, such that the balloon is retracted out of the aorta at a constant speed.
However, Korman in a similar field of invention teaches a balloon catheter device (see Figs. 1-5), with a flexible catheter 40 (see Figs. 1-5, [0028]), a syringe 16 (see Figs. 1-5, [0027]), a linear actuator 20 and 22 (see Figs. 1-5) a drive unit 20 (see Figs. 1-5, [0027]), and a stamp 22 (see Figs. 1-5, [0027]). Korman further teaches: the linear actuator 20 and 22 comprising a cylindrical housing cylindrical portion of 22 that mates with 20 (see annotated Fig. 2 above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to incorporate the teachings of Korman and have a linear actuator with a cylindrical housing. Motivation for such can be found in Korman as the cylindrical (see Fig. 2, [0027] and [0032]). 
The combination of Fox and Korman does not explicitly teach: a rotary encoder, a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a rotating stepper and spindle drive, or a retracting roll assembly and an electric DC gear motor, a second control unit, communicatively connected to the driving means of the balloon retracting unit, wherein the second control unit is adapted to control the balloon retracting unit, such that the balloon is retracted out of the aorta at a constant speed.
However, Kokish in a similar field of invention teaches a control system for drive systems (see Fig. 58), with a linear actuator 1702 and 1714 (see Fig. 58, [0210] and [0216]) a driving unit 1714 (see Fig. 58). Kokish further teaches: the linear actuator 1702 and 1714 includes a rotary encoder (see [0216]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox and Korman to incorporate the teachings of Kokish and have a linear actuator with a rotary encoder. Motivation for such can be found in Korman as the rotary encoder can take position measurements of the motor which would allow flexibility in control of the device’s motion and remove friction (see [0216]).
The combination of Fox, Korman, and Kokish does not explicitly teach: a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a rotating stepper and spindle drive, or a retracting roll assembly and an electric DC gear motor, a second control unit, communicatively connected to the driving means of the balloon retracting unit, wherein the second control unit is adapted to control the balloon retracting unit, such that the balloon is retracted out of the aorta at a constant speed.
(see Figs. 14-20) which is capable of retracting and advancing a catheter, further a catheter can feed through slot 616 (see Fig. 14, [0066]) is. Ferry further teaches: a balloon retracting unit 600 (see Figs. 14-20, [0066]), comprising a driving means 618, 620, and stepper motor (see Figs. 14-20, [0066] and [0069]), wherein the balloon retracting unit 600 is adapted for retracting the balloon out of the aorta, wherein the driving means 618, 620, and stepper motor comprise a rotating stepper and a spindle drive (as an or statement, the rotating stepper and spindle drive are not chosen for examination here), or a retracting roll assembly 618 and 620 (see Figs. 14-20, [0066] and [0069]) and an electric DC motor stepper motor (see [0069], a stepper motor is an electric DC motor, as noted by techopedia “a stepper motor is a type of DC motor that works in discrete steps”); a second control unit 100 (see Figs. 1-8B, [0047]), communicatively connected to the driving means 618, 620, and stepper motor (100 is connected to the driving unit see [0069]) of the balloon retracting unit 600, wherein the second control unit 100 is adapted to control the balloon retracting unit 600 (see [0047], the second control unit controls the device), such that the balloon is retracted out of the aorta at a constant speed (see [0055] when the joystick is held at a constant position the catheter is retracted at a constant speed).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, and Kokish to incorporate the teachings of Ferry and have the balloon catheter device further include a balloon retracting unit, comprising a driving means, wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta, wherein the driving means comprise a retracting roll assembly and an electric DC gear motor and a second control unit, communicatively connected to the driving means of the balloon retracting unit, wherein the second control unit is adapted to control the balloon retracting unit, such that the balloon is retracted out of the aorta at a constant speed. Motivation for such can be found in (see [0006]). 	
The language, "wherein the balloon retracting unit is adapted for retracting the balloon out of the aorta," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Fox, Korman, Kokish, and Ferry meets the structural limitations of the claim, and is capable of retracting a balloon out of an aorta, as the retracting unit is capable of retracting a catheter, which at a distal end of which is a balloon, which would then be retracted out of the vessel it was in, in this case an aorta. 
In regards to claim 12, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. The combination of Fox, Korman, and Kokish does not explicitly teach: wherein the balloon retracting unit comprises a retracting roll assembly and an electric motor, wherein the electric motor is adapted for driving the retraction roll assembly such that the retracting roll assembly is rotating at a rotating speed, wherein the retracting roll assembly is configured for advancing the flexible tube of the balloon catheter such that the flexible tube is retracted out of the aorta when driven by the electric motor, and wherein the second control unit is configured for controlling the electric motor, such that the rotating speed of the retracting roll assembly is constant. 
However, Ferry further teaches: wherein the balloon retracting unit 600 comprises a retracting roll assembly 618 and 620 and an electric motor stepper motor, wherein the electric motor stepper motor is adapted for driving the retraction roll assembly 618 and 620 such that the retracting roll assembly 618 and 620 is rotating at a rotating speed (see [0069], the stepper motor powers the wheel), wherein the retracting roll assembly is configured for advancing the flexible tube of the balloon catheter such that the flexible tube is retracted out of the aorta when driven by the electric motor, and wherein 100 is configured for controlling the electric motor stepper motor (see Fig. 5, 100 controls the drive unit which includes the stepper motor) such that the rotating speed of the retracting roll assembly is constant (see [0055] when the joystick is held at a constant position the catheter is retracted at a constant speed and thus the rotating speed of the roll assembly is constant).
The language, “wherein the retracting roll assembly is configured for advancing the flexible tube of the balloon catheter such that the flexible tube is retracted out of the aorta when driven by the electric motor," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of “Fox, Korman, Kokish, and Ferry meets the structural limitations of the claim, and the retracting roll assembly is capable of advancing the flexible tube, or catheter, such that the flexible tube is retracted out of an aorta, by pulling the flexible tube backwards. 
In regards to claim 15, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 12, see 103 rejection above. Ferry further teaches: wherein the electric motor stepper motor is a DC gear motor stepper motor. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Korman, Kokish, and Ferry as applied to claim 1 above, and further in view of Gunday et al (US 20100121270 A1), herein referenced to as “Gunday”.
In regards to claim 6, the combination of Fox, Korman, Kokish, and Ferry teaches: the balloon catheter device according to claim 1, see 103 rejection above. Fox further discloses: wherein the encoder and recording unit 202 receives pressure data (see Fig. 13, [0045]-[0047] the pressure sensor 204 sends data to 202 which it uses to further actuate the stepper driver 216). Fox does not explicitly disclose: receiving step data and adapted for calculating a volume of the volume depending on the received pressure data and step data. 
1602a (see [0198]) receiving step data (see [0212] and [0216] the encoder measures the position of the linear actuator 1706). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, Kokish, and Ferry to further incorporate the teachings of Kokish and have an encoder and recording unit receive step data. Motivation for such can be found in Kokish as this would allow for further flexible control of the linear actuator (see [0216]).
The combination of Fox, Korman, Kokish, and Ferry does not explicitly teach: wherein the encoder and recording unit is adapted for calculating a volume of the balloon depending on the received pressure data and step data. 
However, Gunday in a similar field of invention a balloon catheter system (see Figs. 1-13) with an encoder and recording unit 254 (see Figs. 1-13), a pressure sensor 242, 243 (see Figs. 1-13, [0117]), and a balloon 24 (see Figs. 1-13). Gunday further teaches: wherein the encoder and recording unit 254 is adapted for calculating a volume of the balloon 24 (see Fig. 13, [0133]) depending on the received pressure data (see [0133], the volume is calculated passed on the measured pressure). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fox, Korman, Kokish, and Ferry to incorporate the teachings of Gunday and have wherein the encoder and recording unit is adapted for calculating a volume of the balloon depending on the received pressure data. Motivation for such can be found in Gunday as the calculated volume can help test the real characteristic performance of a balloon (see [0133]). 
The combination of Fox, Korman, Kokish, Ferry, and Gunday further teaches: wherein the encoder and recording unit is adapted for calculating a volume of the balloon depending on the received pressure data and step data (the encoder and recording unit is modified to be able to calculate volume of the balloon with the pressure data and the step data as the pressure data can be utilized in the ideal gas law formula).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771